Case: 13-11290      Document: 00512751190         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11290
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANDRES VASQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-392-6


Before CLEMENT, PRADO, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Andres Vasquez has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Vasquez’s motion for an extension of time to file an additional pro se response
is GRANTED. We have reviewed counsel’s brief and the relevant portions of
the record reflected therein, as well as Vasquez’s responses. We concur with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11290    Document: 00512751190    Page: 2   Date Filed: 08/29/2014


                                No. 13-11290

counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. His motion for appointment
of new counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998).




                                      2